SULLIVAN, J.,
Dissenting.
I dissent from the conclusion reached by my associates. The information charges the defendant with forgery in uttering or passing a false and fraudulent bank check which it is charged he had willfully, falsely and feloniously drawn. The information charges that he uttered said false “bank check as true and genuine with *9intent to defraud,” etc. From the language used in the information it is clearly stated that defendant knew the check was false, as it is alleged that he drew it himself. Is it possible that that language is not sufficient to charge that he knew that it was false? It was not necessary to charge that he drew or made said bank check with intent to defraud, etc.; it was sufficient to charge that he uttered said check as genuine with intent to defraud. The intent with which it was uttered is the gravamen of the crime, and not the making of the cheek. The charging part of the information comes clearly within the provisions of sections 7685, 7686 of the Revised Statutes. The act charged as a crime is clearly and distinctly set forth in said information in ordinary and concise language, and in such manner as to enable the defendant to know just what crime he was charged with, and under the provisions of our statute, that is sufficient. The judgment should be affirmed.